TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00549-CV



                                Susie Alvestra Fleming, Appellant

                                                  v.

                                 Benny Larry Fleming, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 222,540-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Susie Alvestra Fleming’s brief is overdue. Her brief was originally due December 2,

2009. After a supplemental clerk’s record was filed and appellant’s motion to extend time to file

the brief was granted, her brief was due January 20, 2010. This Court granted a second motion,

extending the due date to February 26, 2010. This Court granted a third motion, extending the due

date to March 29, 2010. When no brief was filed, this Court’s clerk notified the parties that the brief

was overdue by letter dated April 23, 2010. The letter warned that this appeal could be dismissed

for want of prosecution if no brief or explanation for the lateness of the brief was filed by May 3,
2010. To date, appellant has not filed an explanation, further motion to extend, or a brief. This

appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: July 8, 2010




                                               2